Citation Nr: 1428044	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to a lumbar spine disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1972.  He also had subsequent service in United States Air Force Reserve (USAFR).    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  Following the most recent Supplemental Statement of the Case, additional evidence was associated with the record.  A waiver of AOJ consideration of the evidence has been received by the Board.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative and credible evidence weighs against a relationship between the current bilateral hearing loss and an in-service injury or disease.

2.  The most probative and credible evidence weighs against a relationship between the current tinnitus and an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The duty to notify has been satisfied.

As to the duty to assist, VA has secured all available and identified evidence including service treatment records, to include records from the Veteran's service in the USAFR, VA treatment records, private treatment records, and Social Security Administration (SSA) records.  Following the October 2012 hearing, the record was held open for the Veteran to submit any records from his former employer with respect to his hearing loss.  As of this date, no additional records from the Veteran's former employer were received by the Board.  The Board may proceed.    

The Veteran was provided a VA audiological examination in July 2010.  The examiner provided a positive opinion and opined that the hearing loss and tinnitus were "at least as likely as not" caused by or a result of military noise exposure.  The rationale for the opinion explained that there was no separation examination of record and the examiner cited a medical examination dated November 1974 as being dated seven months prior to separation.  The rationale for the opinion is inaccurate.  The Veteran served on active duty from May 1971 to September 1972.  Subsequently, he was in the USAFR, to which the examiner cited the November 1974 report of medical examination.  The separation report of medical examination from his period of active duty from May 1971 to September 1972 is associated with the service treatment records.  As the opinion was based on an inaccurate premise, the opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As a result, an addendum opinion was obtained in September 2010.  The Board finds that the addendum opinion is adequate.  The examiner noted review of the claims file and addressed the separation report of medical examination.  The examiner also provided reasons for the expressed opinion.  38 C.F.R. § 3.159(c) (4); Barr, id.   

The Board acknowledges that the Veteran was transferred to the USAFR following his separation from active duty.  However, he has only related his hearing loss and tinnitus as having its onset during his period of active duty from May 1971 to September 1972, as explained by the Veteran and his representative during the hearing before the undersigned VLJ.  There has been no contention made regarding any hearing loss or tinnitus incurred during any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during his time in the USAFR.  Further, as explained below, the reports of medical examination and reports of medical history completed during his time in the USAFR reflect hearing within normal limits and no complaints of tinnitus.  As a result, the opinion of record is adequate and a remand for an additional opinion is not required.  See 38 C.F.R. § 3.159 (c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and the criteria for service connection.  With respect to any evidence that may have been overlooked, the VLJ discussed the Veteran's former employer's records and the record was held open so that the Veteran could submit such records.  He did not do so.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In adjudicating the issues below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service Connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus are related to active duty.  He testified that he was exposed to noise during his work on the flightline at Dover Air Force Base and that he experienced problems since his period of active duty.  

The July 2010 VA examination report shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The examination report also reflects a diagnosis of tinnitus.    

With respect to an in-service injury or disease, the service treatment records are absent for any indication of hearing loss or tinnitus.  The July 1972 separation report of medical examination shows that the Veteran's hearing was within normal limits.  The corresponding report of medical history shows that the Veteran denied experiencing hearing loss and did not report tinnitus.  During his time in the USAFR, he completed several reports of medical history dated in June 1973, November 1973, and November 1974 wherein he denied experiencing hearing loss.  In addition, the November 1974 report of medical examination shows that the Veteran's hearing was within normal limits.  Even so, the Veteran stated that he was exposed to loud noise while working on the flight line.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was "air pass specialist."  The Veteran is competent to describe his in-service noise exposure, which is consistent with his MOS.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, the Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met.  

Following separation from active duty, there is an absence of objective evidence of hearing loss or tinnitus for many years.  In a July 2005 VA treatment record, the Veteran's systems were reviewed.  It was noted that there was no hearing loss.  In a January 2006 VA treatment record, the Veteran reported tinnitus for the past four years and did not desire a workup at that time.    

The question becomes whether the Veteran's current bilateral hearing loss or tinnitus is related to active duty.  In this respect, a September 2010 addendum opinion was provided.  The examiner explained that the claims file was reviewed.  The examiner discussed the July 1972 separation report of medical examination and stated that thresholds were improved at separation when compared to enlistment.  In addition, the service treatment records did not contain any record of complaint of tinnitus.  Tinnitus was consistent with hearing loss and/or standard threshold shift, neither was present at separation.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure.

Concerning the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds that the VA examiner's opinion is the most probative evidence of record.  The examiner reviewed the entire claims file and cited to the records reviewed.  As the examiner's conclusion followed a review of the claims file, which included a prior audiological examination of the Veteran, and a supporting rationale, the Board finds that the opinion is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

The Board recognizes the Veteran's belief that his bilateral hearing loss and tinnitus are related to active duty, to include noise exposure.  While he is competent to provide statements indicating that he experienced difficulty hearing and tinnitus since active duty, which may serve to fulfill the requirement of a relationship between the current disabilities and active duty, the Board has found that the Veteran is not credible with respect to his statements of chronic symptoms since active service.  As a result, any other statements directly relating his bilateral hearing loss and tinnitus to service are not competent as such require medical expertise and training, which the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Board attributes great value to the VA examiner's opinion as the examiner reviewed the claims file, cited to the records reviewed, and provided a negative nexus opinion with supporting rationale.

With respect to continuity of symptomatology, the Veteran testified that he experienced hearing problems and tinnitus since active service.  In regard to his reports of chronic symptoms since service, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran may be competent to state that he had difficulty hearing and experienced ringing in his ears or tinnitus since active service, the Board finds that the Veteran is not credible with respect to his reports related to onset or continuity of symptoms since active service.  The Veteran completed reports of medical history in July 1972, June 1973, November 1973, and November 1974.  He denied experiencing hearing loss and did not report tinnitus.  In July 2005, decades after separation from active service, it was noted that there was no hearing loss.  The objective evidence, including medical records, is absent for any indication of tinnitus until a January 2006 VA treatment record wherein the Veteran reported that his tinnitus only existed for four years.  The Veteran's inconsistent statements regarding the onset of his symptoms render his account less than credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  In light of the above, the Board finds that the Veteran's assertions that he had hearing problems and tinnitus since active service are not credible.  There is no other objective evidence to demonstrate chronic symptoms since active service.  Consequently, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  The most probative and credible evidence of record is against a finding of continuity of symptoms since service and is against finding a relationship between the claimed disabilities and an event, injury, or disease occurring in service.  A preponderance of the evidence is against the Veteran's claims and the benefit-of-the-doubt doctrine does not apply.  The Board concludes that service connection for bilateral hearing loss is denied and service connection for tinnitus is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of bilateral hearing loss to a compensable degree within one year of separation from service.  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran contends that he injured his lumbar spine during his period of active duty in 1972.  He stated that he was treated at the Dover Air Force Base hospital several times.  Clinical in-patient records may be stored separately from the Veteran's service treatment records.  As a result, the issue must be remanded to request these identified records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

In addition, the Veteran was not provided a VA examination with respect to his claim for service connection for a lumbar spine disability.  38 C.F.R. § 3.159 (c) (4) (2013).  The record reflects that the Veteran has a current disability, diagnosed as degenerative disc disease as well as degenerative changes.  He reported that he was injured in 1972 and experienced pain since that time.  He testified that he self-medicated with alcohol to mask his pain.  The Board observes that the Veteran identified recurrent back pain in reports of medical history dated in June 1973 and November 1973, dated shortly after his reported injury in 1972 during active duty.  In light of the above, the Board finds that the Veteran should be provided a VA examination.  See also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the issue of entitlement to service connection for peripheral neuropathy, claimed as secondary to a lumbar spine disability, is inextricably intertwined with the issue of entitlement to service connection for a lumbar spine disability.  Therefore, appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC) and any other appropriate source, any inpatient/hospitalization records of the Veteran's reported treatment at the hospital at the Dover, Delaware Air Force Base, for the period of January 1972 to September 1972.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159 (e) (2013).

2.  After any additional records have been added to the claims file, schedule the Veteran for a VA examination with respect to his claim for entitlement to service connection for a lumbar spine disability.  The claims file must be made available for review in conjunction with the examination.  Any indicated studies and tests should be completed.  Following examination of the Veteran and review of the claims file, the examiner should respond to the following:  

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any lumbar spine disability was caused or otherwise related to active service.  

Please address the notations in the November 1973 and June 1973 reports of medical history indicating recurrent back pain, identified as a lump on the spine, and other records dated in 1973 indicating a possible pilonidal cyst.   

A complete rationale must be provided for any opinion reached.  

3.  Readjudicate the issue of entitlement to service connection for a lumbar spine disability.  

4.  If, and only if, service connection for a lumbar spine disability is granted, schedule the Veteran for a VA examination with respect to the claim for entitlement to service connection for peripheral neuropathy, bilateral lower extremities.  Any indicated studies and tests should be completed.  Following examination of the Veteran and review of the claims file, the examiner should respond to the following:  

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any peripheral neuropathy of the bilateral lower extremities was caused or aggravated by the lumbar spine disability.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A clear rationale must be provided for any opinion reached.  

5.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


